Citation Nr: 1809372	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO. 12-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent from August 24, 2010 to January 19, 2016, and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral tinnitus.

4. Entitlement to service connection for hypertension, to include as secondary to PTSD.

5. Entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.

6. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his child


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2017, the Veteran, his spouse, and his child testified at a hearing before the undersigned Veterans Law Judge seated at the VA Central Office. During the hearing, the undersigned engaged in a colloquy with the Veteran and his witnesses toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issues of an increased rating for PTSD, and service connection for hearing loss, hypertension, esophageal cancer, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. The Veteran's bilateral tinnitus began during service and has continued since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The issue of service connection for tinnitus has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran contends that he currently experiences tinnitus as a result of exposure to acoustic trauma while in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran demonstrates a present disability. The Veteran's VA treatment records reflect that the Veteran has had severe tinnitus for several years. The Veteran has also noted regular, intense ringing in his ears. See July 2017 Hearing Transcript. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran identified noise of mortars, rockets, small arms, artillery, helicopters, and other aircraft engines as a regular occurrence of his military occupational specialty (MOS). 
The Veteran stated that he experienced intermittent tinnitus in service, which became constant and intense after separation from service. Additionally, the Veteran's private physician indicated that the Veteran's tinnitus was related to his military service. See July 2017 statement. 

The Veteran is diagnosed with tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and a medical opinion indicates that his current disorder was caused by service. 

While the December 2010 VA examiner asserted that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records and relevant medical literature without consideration of the Veteran's statements of continuous tinnitus symptoms since service. 

The December 2010 VA examiner's opinion is not probative as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran was not afforded a VA examination concerning his hypertension and diabetes mellitus. The conduct of a VA examination is required in order to adjudicate the Veteran's claim. Further, although the Veteran was afforded a VA examination concerning his esophageal cancer in August 2016, the examiner did not provide an adequate rationale for his opinion and did not opine as to direct service connection. 

Additionally, the Veteran was denied service connection for bilateral hearing loss because he did not have a current hearing loss disability. However, an August 2017 private audiological examination shows that the Veteran has a current hearing loss disability for VA purposes. 

Further, during the July 2017 hearing, the Veteran and his spouse reported a worsening of his PTSD symptoms. The Veteran is competent to allege such worsening. Accordingly, a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. RETURN the file to the VA examiner who conducted the August 2016 esophageal cancer exam, and request that he again review the file and provide an addendum opinion concerning the Veteran's esophageal cancer. If the examiner is no longer available, CONDUCT A NEW EXAMINATION. 

Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide an opinion as to whether the Veteran's esophageal cancer is etiologically related to his active service, to include as secondary to herbicide exposure. 

THE EXAMINER MUST EXPLAIN THE JULY 2014 PRIVATE OPINION THAT THE VETERAN HAS NEVER BEEN DIAGNOSED WITH BARRETT'S ESOPHAGUS AND THAT HIS DIAGNOSIS OF GERD IS ATTRIBUTABLE TO AGENT ORANGE EXPOSURE. PLEASE EXPLAIN FULLY.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's May 1971 separation examination noting normal mouth and throat;

*The September 1995 private treatment record noting the Veteran was possibly exposed to asbestos;

*The July 2014 letter from Joy Gianvittorio, M.D. opining that the Veteran's esophageal cancer was due to herbicide exposure;

*The July 2014 letter from Celeste Ann Bremer, M.D. opining that the Veteran's esophageal cancer was due to herbicide exposure.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, bilateral hearing loss, and diabetes mellitus, as well as the current severity of his PTSD. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, must be accomplished and all clinical findings must be reported in detail. A comprehensive explanation must be given for all opinions and conclusions rendered.

Diabetes Mellitus: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

Does the Veteran have a current diagnosis of diabetes mellitus?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The October 2015 VA treatment record noting the Veteran had mild diabetes;

*The December 2015 VA treatment record noting a diagnosis of diabetes mellitus;

*The January 2016 VA treatment record noting the Veteran is not diabetic;

*The July 2017 letter from Dr. Gianvittorio opining that the Veteran's diabetes mellitus was caused by herbicide exposure. 

Bilateral Hearing Loss: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current diagnosis of bilateral hearing loss?

b. If yes, is the Veteran's bilateral hearing loss etiologically related to any aspect of his active service?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a comprehensive explanation for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1971 separation examination noting normal hearing;

*The December 2010 VA examination noting the Veteran did not have a diagnosis of hearing loss in either ear;

*The July 2017 letter from Dr. Gianvittorio opining that the Veteran's hearing was caused by his active service;

*The August 2017 audiological examination showing the Veteran has a diagnosis of bilateral hearing loss.

Hypertension: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should provide the following opinions:

a. Is the Veteran's hypertension etiologically related to his active service, to include herbicide exposure?

b. If not, is the Veteran's hypertension caused or aggravated by his service-connected PTSD?

c. If it is assumed that the Veteran has diabetes mellitus, was the Veteran's hypertension caused or worsened by diabetes?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a comprehensive explanation for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1971 separation examination noting a blood pressure reading of 110/70;

*The August 2016 letter from Dr. Gianvittorio opining that the Veteran's hypertension was caused by his active service;

*The February 2017 Informal Hearing Presentation from the Veteran's representative, citing an article linking PTSD and hypertension;

*The July 2017 letter from Dr. Gianvittorio opining that the Veteran's hypertension was caused by his active service.

PTSD: Based upon a review of the relevant evidence and sound medical principles, the VA examiner should opine as to the current severity of the Veteran's PTSD. Specifically, the examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.

The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


